Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 8 July 2022. The amendments to the specification has overcome the objections to the disclosure. The amendments to the claims have overcome the objection to claim 1, the 35 USC 101 rejection, the 35 USC 112 rejections and the art rejections over claims 1, 6, 9, 14-17 and 21. Applicant's arguments with respect to the remining rejections over claims 18-23 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
	Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/074897.
	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2010/0159248.
	WO 2017/074897 teaches a semiconducting nanosized material of InxZnyP where 0<x/y<10, which means the material has three components. U.S. patent application publication 20100159248 teaches a semiconducting nanosized material of InZnP, which means the material has three components. These materials are produced by providing an indium precursor and a zinc precursor; providing a phosphorous precursor and then reacting the three precursors.  This process reads upon the processes taught on page 6 of the specification where the three precursors are provided and reacted together and which the specification teaches produces the same semiconducting nanosized material of three components as the process of amended claim 1. The references teach semiconducting nanosized material of three components of claim 18 which is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2012/0025139 and U.S. patent 8,900,489.
	These references teach a semiconducting nanosized material of ZnMN, where M is Ga, In or Al, which means the material has three components. U.S. patent 8,900489 also teaches a semiconducting nanosized material of ZnInGaN, which means the material has four components. These materials are produced by providing a precursor for In, Ga, Al or In and Ga, a zinc precursor and a N source, mixing the three or four precursors and then reacting them together at 250oC, which is the process taught on page 6 of the specification. The specification teaches produces the same semiconducting nanosized material of three components as the process of amended claim 1. The references teach semiconducting nanosized material of three components of claim 18 which is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim Rejections - 35 USC § 103
	Claims 19, 20, 22, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/074897.
	As discussed above, this reference teaches the claimed semiconducting nanosized material of InxZnyP where 0<x/y<10, which means the material has three components of claim 18. The examples teach storing the taught nanosized material in hexane or toluene, which reads upon the claimed formulation. Page 12, line 16 through page 14, line 35 teach wavelength converting structures, which read upon the claimed optical medium, and optical devices comprising these structures with a light source, such as an LED.  The structure can comprise the taught nanostructured materials in a transparent material, which reads upon the claimed host and matrix materials. The references suggests the claimed compositions, formulation, optical medium and optical device. 
	Claims 19, 22, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0159248.
	As discussed above, this reference teaches the claimed semiconducting nanosized material of InZnP, which means the material has three components of claim 18. Paragraphs [0060] and [0061] teach color filters comprising the taught nanosized material and LCD displays comprising the filters and organic light emitting diode, where the light emitting layer comprises the material. The color filter and light emitting layer, read upon the claimed optical medium and the taught diode and LCD are optical devices. Thus the references suggests the use, optical medium and device of claims 22 and 23. Finally, pargraph [0068] teaches a composition of the material in a matrix material. The reference suggests the claimed compositions, optical medium and devices. 
Response to Arguments
	Applicants’ arguments with respect to these rejections have been considered but are not convincing. Claim 18 is a product-by-process claim. Claims 19, 20, 22, 23 and 34 all include the semiconducting nanosized material of claim 18. Applicants have not shown that the process of amended claim 1 produces a semiconducting nanosized material materially different and patentably distinct from the taught semiconducting nanosized materials, which are produced by the other of the two processes disclosed by applicants in this application. The rejections are maintained.
Allowable Subject Matter
	Claims 1, 3-17 and 24-33 are allowable. 
	There is no teaching or suggestion in the cited art of record of the claimed processes of  reacting Group III or 13 and Group V or 15 precursors are reacted to form a Group III-V semiconductor nanosized material or providing Group III-V semiconductor nanosized material; and then to react the nanosized material with a Zn, Cd or Ga precursor so as to form a semiconducting nanosized material comprising at least three components where at least one first component is Group III or 13 component, at least one second component is a Group V or 15 component and the third component is selected from Zn, Cd or Ga. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/22/22